DETAILED ACTION
The prior Final Rejection mailed July 28, 2021 is withdrawn. The new Non-Final rejection replaces the prior rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Appeal Brief filed on November 9, 2021 is acknowledged and has been entered.  Claims 1-3, 5-11, 14-20 and 41 are pending.  Claim 4, 12-13, 21-40 is canceled.
Claims 1-3, 5-11, 14-20 and 41 are discussed in this Office action.
All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL to address New Grounds of Rejection.

New Grounds of Rejection

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 and 5-7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of copending Application No. 15458528 (reference application ‘528). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of amplification which includes a step of PCR and a step of amplification which is isothermal (see claim 1 and claim 4).  While the method of the ‘528 application is drawn to more broad terminology, the language of the method reads on the method as claimed when all of the dependent claims are considered in view of the independent claim.  For example, claims 11-13 of the ‘528 application include specific steps of thermocycling and isothermal amplification.  Therefore the claims are not patentable in view of these conflicting claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,822,648 (“‘648 patent” herein) in view of Christ et al. (Nucleic Acid Research, 2006, e108, 34(16):1-6). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of amplification which includes a step of PCR and a step of amplification which is isothermal.  Claim 1 of the ‘648 patent recites a very similar method as compared to claim 1 of the instant case.  There are differences between the claims but the differences are encompassed by and rendered obvious by the teachings of Christ et al. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of the ‘648 patent and Christ to arrive at the 
Therefore the claims are not patentable in view of these conflicting claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 10-11, 14-15, 17 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christ et al. (Nucleic Acid Research, 2006, e108, 34(16):1-6).
With regard to claim 1, Christ teaches a method for detecting a first genetic element and a second genetic element on a common double-stranded nucleic acid molecule, the method comprising:
performing a first amplification reaction in a first amplification reaction mixture, wherein the first amplification reaction mixture comprises: 
i) the common double-stranded nucleic acid molecule, wherein the common double-stranded nucleic acid molecule comprises a first strand and a second strand, and also the first genetic element and the second genetic element, wherein the first genetic element comprises a first genetic element first complementary sequence and a first genetic element second complementary sequence, wherein the second genetic element comprises a second genetic element first complementary sequence and a second genetic element second complementary 
ii) a first amplification reaction first primer, wherein the first amplification reaction first primer has a nucleotide sequence which is complementary to the first genetic element first complementary sequence; and iii) a first amplification reaction second primer, wherein the first amplification reaction second primer has a nucleotide sequence which is complementary to the second genetic element second complementary sequence, and wherein a first amplification reaction product is generated in the first amplification reaction mixture, wherein the first amplification reaction product comprises at least a portion of the first genetic element and at least a portion of the second genetic element, and wherein the first amplification reaction product has a double-stranded, linear configuration (Abstract, p 2, “library construction” heading, where the template is described and where the primers for the vector and the template are given, Figure 4, where the phagemid vector is amplified and where the first, second and third genetic element is amplified using PCR); 
performing a ligation reaction in a ligation reaction mixture, wherein the ligation reaction mixture comprises 
i) the first amplification reaction product; and ii) a ligase enzyme, and wherein in the ligation reaction mixture a circular ligation product is formed from the first amplification reaction product, wherein the circular ligation product is double-stranded and comprises a 
and performing a second amplification reaction in a second amplification reaction mixture, wherein the second amplification reaction mixture comprises: 
i) the circular ligation product (Figure 4, where there is a circular ligation product following recombination is provided; see p 2, “library construction” heading where the ligation is described); 
ii) a second amplification reaction first primer, wherein the second amplification reaction first primer has a nucleotide sequence which is complementary to the first genetic element second complementary sequence (Figure 4, where the product following ligation and recombination is amplified with hexamer primers and using phi29 amplification which is isothermal; p 4 “Generation of a large antibody repertoire from nanogram-scale ligation reactions heading, where the phi29 amplification of the ligation product is described); and 
iii) a second amplification reaction second primer, wherein the second amplification reaction second primer has a nucleotide sequence which is complementary to the second genetic element first complementary sequence, and wherein a second amplification reaction product is generated in the second amplification reaction mixture, wherein the second amplification reaction product comprises at least a portion of the first genetic element and at least a portion of 
wherein the first amplification reaction is a polymerase-chain reaction (PCR) amplification reaction (Abstract, Figure 4, where the phagemid vector is amplified and where the first, second and third genetic element is amplified using PCR); wherein the second amplification reaction is performed without thermocycling (Figure 4, where the product following ligation and recombination is amplified using phi29 amplification which is isothermal; p 4 “Generation of a large antibody repertoire from nanogram-scale ligation reactions heading, where the phi29 amplification of the ligation product is described).  
With regard to claim 5, Christ teaches a method of claim 1, wherein the first amplification reaction first primer and the first amplification reaction second primer are each at least 6 nucleotides and no more than 50 nucleotides in length (p 2, “library construction” heading, where the template is described and where the primers for the vector and the template are given).  
With regard to claim 6, Christ teaches a method of claim 1, wherein at least one of the first amplification reaction first primer and the first amplification reaction second primer in the first amplification reaction mixture is phosphorylated at the 5' end of the primer (p 2, “library construction” heading, where the template is described and where the primers for the vector and the template are given).U.S. App. No. 15/881,375 Attorney Docket No. 3034.502 -3-  
With regard to claim 7, Christ teaches a method of claim 1, wherein both of the first amplification reaction first primer and the first amplification reaction second primer in the first 
With regard to claim 10, Christ teaches a method of claim 1, wherein the ligase enzyme is T4 DNA ligase (p 2, “library construction” heading, where the template is described and where the ligation is described and includes T4 DNA ligase).  
With regard to claim 11, Christ teaches a method of claim 1, wherein the second amplification reaction first primer and the second amplification reaction second primer are each at least 6 nucleotides and no more than 60 nucleotides in length (p 4 “Generation of a large antibody repertoire from nanogram-scale ligation reactions heading, where the phi29 amplification of the ligation product is described).  
With regard to claim 14, Christ teaches a method of claim 13, wherein the second amplification reaction first primer comprises a first region and a second region, wherein the second region of the second amplification reaction first primer is complementary to the second genetic element first complementary sequence and the second amplification reaction second primer comprises a first region and a second region, wherein the second region of the second amplification reaction second primer is complementary to the first genetic element second complementary sequence, and wherein the first region of the second amplification reaction second primer is complementary to the first region of the second amplification reaction first primer (p 4 “Generation of a large antibody repertoire from nanogram-scale ligation reactions heading, where the phi29 amplification of the ligation product is described).  
With regard to claim 15, Christ teaches a method of claim 14, wherein the first region of the second amplification reaction second primer is also complementary to at least a portion of the 
With regard to claim 17, Christ teaches a method of claim 1, wherein the first genetic element is an antibiotic resistance gene (p. 1 “model amplification” heading, where antibiotic resistance genes are included).  
With regard to claim 41, Christ teaches wherein first primer and second primer of the second nucleic acid amplification step are different than the first primer and second primer of the first nucleic acid amplification step (p. 2 “library construction” heading, where the primers are described; p. 4 col. 2 where the second amplification is described; see Fig 4 as well).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christ et al. (Nucleic Acid Research, 2006, e108, 34(16):1-6) as applied over claims 1, 5-7, 10-11, 14-15, 17 and 41 above and further in view of Callow et al. (Nucleic Acids Research, 2004, 32(2):e21).
With regard to claim 2, Christ teaches a method of claim 1, wherein the first genetic element and the second genetic element are separated from each other on the double-stranded nucleic acid molecule by at least 2000 and no more than 50000 nucleotides (Table 1, where genomic locations are provided).  
With regard to claim 3, Christ teaches a method of claim 1, wherein the first genetic element and the second genetic element are separated from each other on the double-stranded nucleic acid molecule by at least 4000 and no more than 50000 nucleotides (Table 1, where genomic locations are provided).  
With regard to claim 8, Christ teaches a method of claim 1, further comprising, prior to performing the ligation reaction, incubating the first amplification reaction product with a kinase enzyme (p. 2, where the oligonucleotides are described and include phosphorylation after treatment with a kinase).  
With regard to claim 9, Christ teaches a method of claim 8, wherein the kinase enzyme is T4 polynucleotide kinase (see first round and second round selection guidance on p. 2).   
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Christ to include the teachings of Callow to arrive at the claimed invention with a reasonable expectation for success.  Callow teaches “The novel use of double-sided adapters, assembled through the combinatorial use of two small .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christ et al. (Nucleic Acid Research, 2006, e108, 34(16):1-6) as applied over claims 1, 5-7, 10-11, 14-15, 17 and 41 above and further in view of Yang et al. (Anal Chem, 2007, 79:3320-3329).
With regard to claim 16, Yang teaches a method of claim 1, wherein the second amplification reaction product is detected in real-time as it is generated (Abstract, Fig 4 legend, where RCA detection is depicted, p. 3322, col. 1 “real time RCA measurements” heading).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Christ to include real time detection of amplification products as taught by Yang to arrive at the claimed invention with a reasonable expectation for success.  Yang teaches “To facilitate the development of real-time rolling circle amplification (RCA) for protein targets, we have developed a novel type of conformation switching aptamer that can be circularized upon interaction with its protein target, the platelet-derived growth factor (PDGF). Using the structure-switching aptamer, real-time RCA can be .

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christ et al. (Nucleic Acid Research, 2006, e108, 34(16):1-6) as applied over claims 1-3, 5-11, 14-15 and 41 above and further in view of Wielders et al. (J Clin Microbiol, 2002, 40(11):3970-3975).
With regard to claim 17, Wielders teaches a method of claim 1, wherein the first genetic element is an antibiotic resistance gene (Abstract).  
With regard to claim 18, Wielders teaches a method of claim 1, wherein the second genetic element is a pathogen gene (Abstract).  
With regard to claim 19, Wielders teaches a method of claim 1, wherein the first genetic element is the mecA gene (Abstract).  
With regard to claim 20, Wielders teaches a method of claim 1, wherein the second genetic element is a gene from Staphylococcus aureus (Abstract).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Christ to include analysis of mecA gene sequences as taught by Wielders to arrive at the claimed invention with a reasonable expectation mecA gene, which encodes an alternative penicillin-binding protein, PBP 2a. To determine the clonal relationships between methicillin-susceptible S. aureus (MSSA) and MRSA, we typed 1,069 S. aureus isolates (493 MSSA isolates and 576 MRSA isolates), collected mainly in North American and European hospitals between the 1960s and the year 2000, using pulsed-field gel electrophoresis and ribotyping” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Christ to include analysis of mecA gene sequences as taught by Wielders to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-11, 14-20 and 41 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
No claims are allowed. All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637